DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07-25-2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-11, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stahlecker et al. (5,303,454) in view of Mirabel et al. (4,878,268).
Regarding claim 1, Stahlecker teaches a supporting frame for a drafting system unit for drafting a fiber band al an assigned workstation of a textile machine, in which case the supporting frame has at least one bearing point for pivotally bearing a weighting arm assigned to the drafting system unit, characterized in that the supporting frame (fig 2, members 54 and 56) is detachably connected (fig 2, members 26 and 31) to the textile machine (abstract) and having a control device (col 4, lines 49-50).
Stahlecker does not teach a contra! device arranged on an underside of the supporting frame.
Mirabel teaches a textile machine having a control device (fig 8, member) arranged on an underside of the supporting frame (fig 8, member 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the machine of Stahlecker by having the control device underside of the frame, as taught by Mirabel, in order to remove the whole structure all in one. Thus, applicant does not provide any criticality to why the control device has been in the specific location as claimed: therefore, the court held that the particular placement of a structure was held to be an obvious matter of design choice.
Regarding claim 3, the modified machine Stahlecker-Mirabel discloses the supporting frame is configured for arrangement on a take-up section of the workstation for moving the supporting frame between a release position, in which the supporting frame can be removed from the assigned workstation, and an operating position, in which the supporting frame is arranged in a secure position at the assigned workstation for operation of a weighting arm borne on the supporting frame (Stahlecker, figs 1-9).
Regarding claim 4, the modified machine Stahlecker-Mirabel discloses the supporting frame has a recess adapted to the take-up section (Stahlecker fig 2, member 37).
Regarding claim 5, the modified machine Stahlecker-Mirabel discloses the take-up section is a frame brace of the textile machine (Stahlecker, fig 7).
Regarding claim 6, the modified machine Stahlecker-Mirabel discloses the recess is configured in one piece with the supporting frame (Stahlecker fig 2, member 37).
Regarding claim 7, the modified machine Stahlecker-Mirabel discloses a detent body which can be moved between an opening position and a latching position and which can be engaged with a detent receptacle on the textile machine in an operating position of the supporting frame (Stahlecker, fig 2, members 18, 28, and 37).
Regarding claim 8, the modified machine Stahlecker-Mirabel discloses the detent body is pretension in the direction of the latching position (Stahlecker, fig 2, members 18, 28, and 31).
Regarding claim 9, the modified machine Stahlecker-Mirabel teaches all of the limitations and Mirabel further teaches the supporting frame is configured to accommodate a lower roller assigned to an upper roller which can be arranged on the weighting arm for the rotationally movable bearing of the same (fig 8, members 2-4 and 8),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the structure of Stahlecker by having the supporting frame is configured to accommodate a lower roller assigned to an upper roller which can be arranged on the weighting arm for the rotationally movable bearing of the same, as taught by Mirabel, in order to draft the fiber.
Regarding claim 10, the modified machine Stahlecker-Mirabel discloses the supporting frame is configured to accommodate an optional further assembly (Stahlecker, fig 1).
Regarding claim 11, the modified machine Stahlecker-Mirabel discloses the supporting frame is configured to accommodate an arrangement of a drive unit of the lower roller, a communication unit, a control device of the drive unit, or a combination thereof (Stahlecker, fig 1).
Regarding claim 13, the modified machine Stahlecker-Mirabel discloses the supporting frame has two bearing points, each of which is for pivotally bearing a weighting arm (Stahlecker, figs 1-2, abstract).
Regarding claim 14, the modified machine Stahlecker-Mirabel teaches all of the limitations of claim 13 and Mirabel further two weighting arms bear at least one upper roller between the two weighting arms (fig 6, member 9).
It would have been obvious to one of ordinary skill in the art before the effective filing dale of the claim invention to modify the structure of Stahlecker by having two weighting arms bear at least one upper roller between the two weighting arms, as taught by Mirabel, in order to draft the fiber.
Regarding claim 15, the modified machine Stahlecker-Mirabel discloses the supporting frame has a handling element (Stahlecker, fig 1-2, member 26).
Regarding claim 16, the modified machine Stahlecker-Mirabel discloses the handling element is a gripping element (Stahlecker, fig 1-2, member 28).
Regarding claim 17, Stahlecker teaches a drafting system for a textile machine comprising a drafting system unit (figs 1-2) wherein the drafting system unit has a supporting frame (fig 2, members 64 and 56) detachably connected (fig 2, members 28 and 31) to the textile machine, on which the weighting arm is pivotally borne (abstract).
Stahlecker does not explicitly teach a drafting system unit having a weighting arm with at least one upper roller.
Mirabel teaches a textile machine having a drafting system unit having a weighting arm with at least one upper roller (fig 8, members 4 and 8).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the machine of Stahlecker by having a weighting arm with at least one upper roller, as taught by Mirabel, in order to draft the fiber.
Regarding claim 18, the modified machine Stahlecker-Mirabel teaches all of the limitations and Stahlecker and Mirabel further teaches two weighting arms with at least one upper roller between [he two weighting arms are arranged on the supporting frame (fig 8 of Mirabel, the weighting arms being connectable or connected to each other via a gripping element (Stahlecker, fig 1-2, member 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the machine of Stahlecker by having an upper weighting arm, as taught by Mirabel, in order to draft the fiber,
Response to Arguments
Applicant’s arguments, dated 07-25-2022, with respect to the rejection of claims under 35 U.S.C §112(b) have been fully considered, and are persuasive. The rejection to the claims has been withdrawn due to the amendments to the claims.
Applicant's arguments, date 07-25-2022, with respect to the rejections of claims under 35 U.S.C §103 have been fully considered, but they are not persuasive because applicant argues that there are structure differences between Stahlecker and Mirabel; therefore there is no motivation to combine. However, the examiner respectfully disagrees because both Stahlecker and Mirabel structures are both teaching about a supporting frame for textile machine. Thus, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case the benefit of “remove the whole structure all in one” is recognized.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732